 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   GRISELDA MADRIGAL GARCIA,                           Case No. 1:20-cv-01173-SAB

12                  Plaintiff,                           ORDER DISCHARGING ORDER
                                                         REQUIRING PLAINTIFF TO SHOW
13           v.                                          CAUSE WHY THIS ACTION SHOULD
                                                         NOT BE DISMISSED FOR FAILURE TO
14   COMMISSIONER OF SOCIAL SECURITY,                    PROSECUTE

15                  Defendant.                           (ECF No. 15)

16

17          Griselda Madrigal Garcia (“Plaintiff”) filed a complaint on August 19, 2020, challenging

18 the Commissioner of Social Security’s denial of her application for benefits. On May 7, 2021,

19 an order issued requiring Plaintiff to show cause why this action should not be dismissed for her
20 failure to file the opening brief in compliance with the August 21, 2021 scheduling order.

21 Plaintiff’s response to the order to show cause was due within five days. On this same date,

22 Defendant filed a stipulation for an extension of time to serve the response to Plaintiff’s letter

23 brief and an order issued granting the stipulation. More than five days have passed and Plaintiff

24 has not filed a response to the May 7, 2021 order to show cause.

25          The Court shall discharge the order to show cause based on the stipulation which

26 indicates that Defendant did not serve the response to the letter brief. However, counsel is
27 advised that once an order to show cause has issued, the prudent response is to respond to the

28 order to show cause, rather than to run the risk of sanctions issuing for the failure to comply.


                                                     1
 1          Accordingly, the May 7, 2021 order requiring Plaintiff to show cause why this action

 2 should not be dismissed for failure to prosecute is HEREBY DISCHARGED.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     May 13, 2021
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
